GROSSCUP, Circuit Judge
(dissenting). The Supreme Court in St. Louis, Iron Mountain & Southern Ry. Co. v. May Taylor, Administratrix, 210 U. S. 281, 28 Sup. Ct. 616, 52 L. Ed. 1061, passing upon the Safety Appliance Act here involved, says:
“In the case before us the liability of the defendant does not grow out of the common law duty of master to servant. The Congress, not satisfied with the common law duty and its resulting liability, has prescribed and defined the duty by statute. We have nothing to do but to ascertain and declare the meaning of a few simple words in which the duty is described. It is enacted that ‘no cars, either loaded or unloaded, shall be used in interstate traffic which do not comply with the standard.’ There is no escape from the meaning of these words. Explanation cannot clarify them, and ought not to be employed to confuse them or lessen their significance. The obvious purpose of the legislature was to supplant the qualified duty of the common law with an absolute duty deemed by it more just. If the railroad does, in point of fact, use cars which do not comply with the standard, it violates the plain prohibitions of the law, and there arises from that violation the liability to make compensation to one who is injured by it.”
This makes the case before us one, not of qualified duty on the .part of plaintiff in error, but of absolute duty; for that the cars were not equipped with the safety appliances prescribed by the Act, is an undisputed fact.
The majority opinion accounts for the accident in three possible ways:
*155“First, he may have deliberately placed himself in the position in which he was killed. This would he suicide and is not +o he presumed. The presumptions are against it. Second, he may have attempted to pass to the other side of the drawbars after giving Hie signal to back, and thus got caught. Tlie closeness of tlie drawbars together when tlie signa] was given and his position when found might indicate an effort to pass through sidewise. Or, third, he may have given the wrong signal; that is, he may have intended to give (he signal to pull forward, may have thought he had done so” (tlie engineer interpreting it to be a signal backward) “and then gone in to examine tlie coupling further.”
The decedent’s experience in railroading had not extended beyond thirty days. lie was only twenty-one years of age. Now, accepting tlie immediate cause of the decedent’s going' between the cars as the third supposition stated- — that liis signal to the engineer, interpreted bj- the engineer to go back was in fact meant by him to go forwards — we have a case, not of contributory negligence, but of confusion of signals, due to the inexperience or ignorance of the decedent as a railway brakeman. Does the mistake of the decedent, due to inexperience or ignorance, exempt the railroad company from tlie consequences of having failed in -its absolute duty of equipping the cars wiili safety devices, in a case where, had there been compliance witli the law, the confusion and mistake would not have occurred?
I think not. In my judgment, the conclusion arrived at in the majority opinion is contrary to what Congress, in tlie Safety Appliance Act, ini ended should be a comprehensive safety precaution for all the operatives of the road — tlie inexperienced as well as the experienced — and contrary, to what the Supreme Court intended to lay down in the Taylor Case, above quoted. It is my judgment that Congress intended by this Act to provide, among other things, against just such occasions for confusion as the one here disclosed, by doing away with all occasion for anyone going between the cars for the purpose of coupling; for unless this is true, what we have been calling an absolute duty is, after all, only a qualified duty; and the Safety Appliance Act, instead of being for the protection of all, and against every kind of honest mistake, is not for the protection of the inexperienced against mistakes and confusion that grow out of inexperience.